                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8    SCOTT JOHNSON,                                     Case No.18-cv-03717-VKD
                                                       Plaintiff,
                                   9
                                                                                           ORDER TO SHOW CAUSE WHY
                                                v.                                         ACTION SHOULD NOT BE DISMISSED
                                  10

                                  11    THE NICHOLSON FAMILY
                                        PARTNERSHIP, et al.,
                                  12
Northern District of California




                                                       Defendants.
 United States District Court




                                  13
                                               Plaintiff Scott Johnson filed the present action on June 22, 2018. Dkt. No. 1. Pursuant to
                                  14
                                       General Order No. 56, the parties’ last day to conduct a joint site inspection was October 5, 2018,
                                  15
                                       and Mr. Johnson’s last day to file a notice of need for mediation was November 16, 2018. Dkt.
                                  16
                                       No. 5. Mr. Johnson did not file a notice of need for mediation.
                                  17
                                               The Court possesses the inherent power to dismiss an action sua sponte “to achieve the
                                  18
                                       orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33
                                  19
                                       (1962). Mr. Johnson is directed to file a written response to this order by November 27, 2018 and
                                  20
                                       to appear before the Court on December 4, 2018 at 10:00 a.m. in Courtroom 2, Fifth Floor, 280
                                  21
                                       South First Street, San Jose, California 95113 and show cause why this action should not be
                                  22
                                       dismissed without prejudice for failure to prosecute.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: November 19, 2018
                                  25

                                  26                                                               VIRGINIA K. DEMARCHI
                                                                                                   United States Magistrate Judge
                                  27

                                  28
